PEARSON, J.

                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


ISRAEL CARL ISBELL,                                )
                                                   )     CASE NO. 4:18CV1738
                Plaintiff,                         )
                                                   )
                v.                                 )     JUDGE BENITA Y. PEARSON
                                                   )
CHUCK CRISSMAN, et al.,                            )
                                                   )     MEMORANDUM OF OPINION
                Defendants.                        )     AND ORDER



         Pro se Plaintiff Israel Carl Isbell filed this Bivens1 action against former FCI Elkton

Counselor Chuck Crissman and FCI Warden Steve Merlak. In the Complaint, Plaintiff alleges he

was disciplined and assigned to a different prison job in retaliation for attempting to represent

another inmate in a disciplinary matter. He seeks monetary relief and expungement of his

disciplinary report.

         For the reasons that follow, this case is dismissed.

                                           I. Background

         Plaintiff is a federal inmate incarcerated at FCI Elkton. He alleges that in October 2017,

Inmate Kurt Jones received a conduct report which was referred to the Disciplinary Hearing

Officer (“DHO”) by Crissman. ECF No. 1 at PageID #: 3. Plaintiff contends he had previously

advised Jones to request Lieutenant Young as his staff representative for the hearing. ECF No. 1-

3 at PageID #: 18. Jones later reported that he followed Plaintiff’s advice and made the request,



   1
       Bivens v. Six Unknown Agents, 403 U.S. 388 (1971).
(4:18CV1738)

but Crissman denied the request. Id. The following morning, Plaintiff went to Crissman’s office

claiming to be acting as an inmate advocate for Jones. Id. Plaintiff demanded that Jones be

appointed the staff member of his choice. Id. Crissman ordered Plaintiff to leave his office,

informing Plaintiff that Crissman could not discuss Jones’s case with another inmate. ECF No.

1-7 at PageID #: 28. Plaintiff refused to leave. Id. He was asked two additional times to leave

the office but did not comply, choosing instead to continue arguing with Crissman. Id. Plaintiff

avers Crissman threatened him with disciplinary action and reassignment of his prison job to the

maintenance department if he did not leave. ECF No. 1 at PageID #: 4. Finally, Crissman

ordered Plaintiff to vacate his office. ECF No. 1-7 at PageID #: 28. Plaintiff complied by

stepping just outside the open office door, but persisted in his efforts to engage Crissman in

debate over Jones’s case while standing in the hallway. ECF No. 1 at PageID #: 4. Crissman got

up from his desk and closed the door. ECF No. 1-7 at PageID #: 28. Plaintiff contends Crissman

followed through with disciplinary charges and a change in Plaintiff’s prison job assignment.

ECF No. 1 at PageID #: 4. Plaintiff asserts Crissman retaliated against him for exercising his

constitutional right to represent other inmates. Id.

                                      II. Standard of Review

       Pro se pleadings are liberally construed by the Court. Boag v. MacDougall, 454 U.S.

364, 365 (1982) (per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972). Nonetheless, the

district court is required to dismiss an in forma pauperis action under 28 U.S.C. §1915(e) if it

fails to state a claim upon which relief can be granted, or if it lacks an arguable basis in law or

fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898 F.2d 1196 (6th Cir.


                                                  2
(4:18CV1738)

1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). An action has no

arguable basis in law when a defendant is immune from suit or when a plaintiff claims a

violation of a legal interest which clearly does not exist. Neitzke, 490 U.S. at 327. An action has

no arguable factual basis when the allegations are delusional or rise to the level of the irrational

or “wholly incredible.” Denton v. Hernandez, 504 U.S. 25, 32 (1992); Lawler, 898 F.2d at 1199.

       When determining whether the Plaintiff has stated a claim upon which relief can be

granted, the Court must construe the Complaint in the light most favorable to the Plaintiff, accept

all factual allegations as true, and determine whether the Complaint contains “enough fact to

state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007). The Plaintiff's obligation to provide the grounds for relief “requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Id.

Although a Complaint need not contain detailed factual allegations, its “factual allegations must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the Complaint are true.” Id. The Court is “not bound to accept as true a legal

conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). The

Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009), further explains the

“plausibility” requirement, stating that “a claim has facial plausibility when the Plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. Furthermore, “the plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a

defendant acted unlawfully.” Id. This determination is a “context-specific task that requires the


                                                  3
(4:18CV1738)

reviewing court to draw on its judicial experience and common sense.” Id.

                                            III. Analysis

       Plaintiff claims Crissman retaliated against him for exercising his right to represent

another inmate in a disciplinary hearing matter. Retaliation, though it is not expressly referred to

in the Constitution, is actionable because retaliatory actions may tend to chill an individual’s

exercise of First Amendment rights. Perry v. Sindermann, 408 U.S. 593, 597 (1972). To state a

prima facie case for retaliation prohibited by the First Amendment, a plaintiff must establish that

(1) he engaged in protected conduct, (2) an adverse action was taken against him that would deter

a person of ordinary firmness from continuing to engage in that conduct, and (3) a causal

connection exists between the first two elements. Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th

Cir. 1999).

       Plaintiff fails to show he was engaged in conduct protected by the First Amendment.

Although prisoners are entitled to receive assistance from jailhouse lawyers where no reasonable

alternatives are present to provide them with access to the courts, there is no corresponding right

for an inmate to be a jailhouse lawyer or to act in a representative capacity for another inmate.

Id. at 395. Rather, a “jailhouse lawyer’s” right to assist another prisoner is entirely dependent on

the other prisoner’s right of access to the courts. Id. Plaintiff can only state a claim for

retaliation if his assistance was necessary for Jones to exercise his right of access to the courts.

Id. Jones, however, did not have a right to access to courts that was implicated by the

disciplinary proceeding. The First Amendment right of access to the courts extends only to direct

appeals, habeas corpus applications, and civil rights actions. Id. at 391; see Lewis v. Casey, 518


                                                  4
(4:18CV1738)

U.S. 343, 354-55 (1996). It does not extend to prison disciplinary hearings. See Lewis, 518 U.S.

at 355; Thaddeus-X, 175 F.3d at 391. Crissman’s refusal to discuss Jones’ disciplinary action

and his removal of Plaintiff from his office did not interfere with Jones’s right of access to the

courts. Accordingly, Plaintiff was not engaged in protected conduct by acting as Jones’s

advocate.

       Furthermore, Plaintiff does not have a constitutional right to argue with a prison staff

member or to refuse to obey orders. Prisoners do not have a constitutional right to be

disrespectful, insolent, or to behave toward correctional staff in a manner that violates prison

disciplinary regulations. Thaddeus-X, 175 F.3d at 395. Plaintiff’s continued arguing and

refusing to leave Crissman’s office when ordered to do so is not conduct protected by the First

Amendment.

       Finally, Plaintiff indicates he is bringing claims against Warden Merlak in his official

capacity. Bivens provides a cause of action against federal officers in their individual capacities

who are alleged to have acted unconstitutionally. Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 70

(2001). It does not support an action against the United States Government, any of its agencies,

or any of its officers sued in their official capacities. Id.; see Fed. Deposit Ins. Corp. v. Meyer,

510 U.S. 471, 484-86 (1994).




                                                  5
(4:18CV1738)

                                      IV. Conclusion

       For the foregoing reasons, this action is dismissed pursuant to 28 U.S.C. §1915(e). The

Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision could not be

taken in good faith.


       IT IS SO ORDERED.



 December 7, 2018                              /s/ Benita Y. Pearson
Date                                         Benita Y. Pearson
                                             United States District Judge




                                                 6
